DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/21 has been entered.
Response to Amendment
The Examiner acknowledges and accepts the amending of claims 1-6, 10, 12, 13, and newly added claims 22-24.
Allowable Subject Matter
Claims 1-10 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-10 and 21
The cited prior art fails to disclose or suggest “wherein the method includes providing, at a first time, a first set of drive currents to a first set of the plurality of grating-locked pump sources at a first set of measured temperatures associated with the first set of grating-locked pump sources to provide a first total pump power; and 
Claims 12-20
The cited prior art fails to disclose or suggest “wherein for each of the grating-locked pump sources, the control system is configured to provide a first range of drive 
Claims 22-24
The cited prior art fails to disclose or suggest “providing a total pump power to the active optical fiber by measuring a temperature associated with each of one or more of the grating- locked pump sources; based on the total pump power to be provided to the active optical fiber and the measured temperature(s), determining how many of the grating-locked pump sources are to be activated, and selecting a set of the grating-locked pump sources to be activated and at least one grating-locked pump source to not be activated; refraining from providing substantial drive current to the at least one grating- locked pump source to not be activated” in combination with the rest of the limitations as recited in claim 22. In particular, Tsunekane merely discloses monitoring the ambient temperatures of the plurality of the semiconductor laser and only drive one of them having the locking range adapted to the monitored temperature ([0074]), but .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439.  The examiner can normally be reached on M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YUANDA ZHANG/Primary Examiner, Art Unit 2828